14-1363-cv
Giambattista v. American Airlines, Inc.

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
25th day of November, two thousand fourteen.

Present:    ROSEMARY S. POOLER,
            BARRINGTON D. PARKER,
            RICHARD C. WESLEY,
                  Circuit Judges.
_____________________________________________________

LOUANN GIAMBATTISTA

                                   Plaintiff-Appellant,

                            -v-                                               14-1363-cv

AMERICAN AIRLINES, INC.,

                        Defendant-Appellee.
_____________________________________________________

Appearing for Appellant:           Steven A. Morelli, Garden City, N.Y.

Appearing for Appellee:            Michelle S. Silverman (Ashley Hale, on the brief), Morgan, Lewis
                                   & Bockius LLP, Princeton, N.J.

        Appeal from the United States District Court for the Eastern District of New York
(Spatt, J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

       Plaintiff-appellant, Louann Giambattista, appeals from the March 20, 2014 decision and
order of the United States District Court for the Eastern District of New York (Spatt, J.)
dismissing her complaint against defendant-appellee American Airlines, Inc., alleging
discrimination and harassment on the basis of a perceived mental disability, in violation of the
Americans with Disabilities Act, 42 U.S.C. § 12111 et seq. (the “ADA”) and the New York State
Human Rights Law, N.Y. Exec. Law § 290, et seq. (the “NYSHRL”). We assume the parties’
familiarity with the underlying facts and procedural history, to which we refer only when
necessary to explain our decision to affirm.

      Giambattista argues that the district court subjected her complaint to a pleading standard
higher than required by Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512–13 (2002). In
Swierkiewicz, the Supreme Court held that “an employment discrimination plaintiff need not
plead a prima facie case of discrimination,” but must only meet the pleading requirements in
Federal Rules of Civil Procedure 8(a). Id. at 515. In light of the pleading standards subsequently
articulated in Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), this Court has recently clarified that
“while a discrimination complaint need not allege facts establishing each element of a prima
facie case of discrimination to survive a motion to dismiss, . . . it must at a minimum assert
nonconclusory factual matter sufficient to nudge its claims across the line from conceivable to
plausible to proceed.” EEOC v. Port Auth. of N.Y. & N.J., 768 F.3d 247, 254 (2d Cir. 2014)
(internal citations and quotation marks omitted); accord Brown v. Daikin Am. Inc., 756 F.3d 219,
228-229 n.10 (2d Cir. 2014) (discussing Title VII claims). Here, the district court did not
dismiss the complaint for failure to plead a prima facie case of discrimination, but rather because
it did not allege sufficient facts to suggest that American Airlines is liable for any materially
adverse employment action that would plausibly entitle Giambattista to relief. Upon conducting
an independent review of the record, we agree with the district court.

     “We review the district court’s grant of a motion to dismiss de novo, but may affirm on any
basis supported by the record.” Coulter v. Morgan Stanley & Co. Inc., 753 F.3d 361, 366 (2d
Cir. 2014). “Determining whether a complaint states a plausible claim for relief . . . [is] a
context-specific task that requires the reviewing court to draw on its judicial experience and
common sense.” Iqbal, 556 U.S. at 679. “Plausibility thus depends on a host of considerations:
the full factual picture presented by the complaint, the particular cause of action and its elements,
and the existence of alternative explanations so obvious that they render plaintiff’s inferences
unreasonable.” L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 430 (2d Cir. 2011).

     “The ADA prohibits discrimination against a ‘qualified individual on the basis of disability’
in the ‘terms, conditions, and privileges of employment.’” Kinneary v. City of New York, 601
F.3d 151, 155 (2d Cir. 2010) (quoting 42 U.S.C. § 12112(a)). To state a claim for discrimination
under the ADA, a plaintiff must allege facts which plausibly suggest, inter alia, that she
“suffered [an] adverse employment action because of [her] disability.” Giordano v. City of New
York, 274 F.3d 740, 747 (2d Cir. 2001) (internal quotations marks omitted). As Giambattista
does not claim to have an actual disability, she was required to raise a reasonable inference that
she was discriminated against or harassed because American Airlines “regarded [her] as having a
mental or physical impairment.” Hilton v. Wright, 673 F.3d 120, 129 (2d Cir. 2012); see also 42
U.S.C. § 12102(1).

      “Although we must accept as true all of the allegations contained in a complaint, that tenet
is inapplicable to legal conclusions, and threadbare recitals of the elements of a cause of action,
supported by mere conclusory statements, do not suffice.” Harris v. Mills, 572 F.3d 66, 72 (2d
Cir. 2009) (citing Iqbal, 556 U.S. at 678) (internal alterations and quotation marks omitted).

                                                 2
Giambattista alleges that after thirty-five years of outstanding performance working as a flight
attendant for American Airlines, two of her fellow flight attendants filed false reports with both
American Airlines and Immigration and Customs Enforcement (“ICE”), which made the
“absurd,” “patently false and physically impossible” accusation that plaintiff had smuggled a pet
rat onto an international flight. Compl. ¶ 2. The complaint alleges that because of this false
report, Giambattista suffered several adverse consequences, including being searched and
interrogated by ICE on four occasions, despite the repeated failure to uncover anything
suspicious. The pleadings further assert that, after these baseless rumors spread among her
co-workers, several of her fellow flight attendants made remarks to Giambattista that she was
“crazy” or that people needed to “‘take [her] away in white coats’ as a result of the alleged rat
incident.” Compl. ¶ 26.

      Even assuming that these events amounted to an adverse employment action or hostile work
environment,1 the complaint did not plausibly allege that the American Airlines discriminated
against Giambattista because of a perceived mental impairment, “nor d[id] it set forth any factual
circumstances from which a [disability]-based motivation for such an action might be inferred.”
Patane v. Clark, 508 F.3d 106, 112 (2d Cir. 2007) (discussing Title VII claims). Although
Giambattista claims that she was subjected to discrimination and harassment due to the false
perception that she “had a mental disability because she was unable to be away from her pet rats
for any period of time,” Compl. ¶ 2, we need not credit “[g]eneral, conclusory allegations . . .
when they are belied by more specific allegations of the complaint.” Hirsch v. Arthur Andersen
& Co., 72 F.3d 1085, 1092 (2d Cir. 1995). The complaint explicitly alleges that Giambattista
was subjected to a number of unpleasant encounters all “as a result of” the false reports filed by
two of her fellow flight attendants. Compl. ¶ 26. Similarly, under the circumstances alleged, the
stray comments of her co-workers fail to raise a reasonable inference that American Airlines
discriminated against her on the basis of a perceived disability. See Henry v. Wyeth Pharm.,
Inc., 616 F.3d 134, 149 (2d Cir. 2010). The complaint itself asserts that these comments were
motivated solely by the rumors regarding conduct that Giambattista concedes would be illegal if
established.

        For the same reasons, Giambattista fails to state a claim under the NYSHRL. “New York
State disability discrimination claims are governed by the same legal standards as federal ADA
claims.” Rodal v. Anesthesia Grp. of Onondaga, P.C., 369 F.3d 113, 117 n.1 (2d Cir. 2004).
Even assuming that the “the term disability is more broadly defined” under the NYSHRL than it
is under the current ADA,2 Weissman v. Dawn Joy Fashions, Inc., 214 F.3d 224, 233 (2d Cir.


       1
          Although this court has not yet decided whether a hostile work environment claim is
actionable under the ADA, we need not resolve that question here because Giambattista fails to
plausibly allege that she experienced harassment because of a perceived mental impairment. See
Farina v. Branford Bd. of Educ., 458 F. App’x 13, 17 (2d Cir. 2011).
       2
         In 2008, Congress passed the ADA Amendments Act of 2008, effective January 1,
2009, which among other things, broadened the definition for a perceived disability. See 42
U.S.C. § 12102(1)–(3); Hilton, 673 F.3d at 128. Nonetheless, under the amended statute, an
ADA plaintiff must still establish that “she has been subjected to an action prohibited under this
chapter because of an actual or perceived physical or mental impairment.” 42 U.S.C. §
12102(3)(A).

                                                 3
2000) (internal quotation marks omitted),—a question this court has not yet decided—
Giambattista’s complaint pleads no facts that would allow a court to draw a reasonable inference
that she was subjected to any mistreatment or adverse action because “she was regarded by
others as” having a “mental impairment,” as required under N.Y. Exec. Law § 292. As a result,
she has not alleged any discrimination or harassment that would plausibly entitle her to relief.

        We have considered the remainder of plaintiff’s arguments and find them to be without
merit. Accordingly, the judgment of the district court hereby is AFFIRMED.


                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk




                                               4